There are several reasons which induce us to deny the object of the petition:
The minority of the ward is now of short duration. The fund is safely invested in interest bearing stocks of medium value, and with respect to a portion of it, at least, it can not be changed without loss at this time. The unavoidable losses and hazards of collecting and reinvesting so large an amount makes such a measure inexpedient in any stage of a minor's wardship. There ought to be some object of primary importance in view to justify it, so near the close. No such object is suggested. The transmission to the guardian of the ward's person of such amounts as, from time to time, may be deemed proper and necessary for his maintenance and education, at this important period of his life, is matter of little inconvenience. Beyond this, we can conceive of no reason for the removal of the fund at this time, and against it stands the risks and incidental losses which must necessarily attend the transfer.
The petition sets forth that a portion of the fund belonging to the ward consists of moneys and securities for moneys arising from the sale of land. This, in connection with the provision in the Rev. Code, ch. 54, sec. 33, suggests another reason, which has some weight in (22)  influencing the discretion of the Court: The Code provides that when personalty is substituted for realty by a sale of a minor's property, the substituted personalty shall be enjoyed, alienated and devised, and shall descend, as by law the property sold would have done had it not been sold, until it shall be restored by the owner to its original character. Considering this part of the fund, therefore, as real estate, subject to descend upon the heirs-at-law of the present owner, a further reason for retaining it within the jurisdiction of the Court until the ward is of age is apparent. Upon the whole case, we are of opinion that it is unadvisable, at the present time, to make a decree for the removal of the estate.
The petition should be dismissed, but without costs.
PER CURIAM.                                      Petition dismissed.